                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:19-CR-3048

vs.
                                                            ORDER
MELISSA CARMONA
VALENZUELA,

                   Defendant.


      This matter is before the Court on the defendant's two motions to dismiss
(filing 73; filing 75), the Magistrate Judge's findings and recommendation
(filing 90) that the motions be denied, and the defendant's objection (filing 94)
to that recommendation as to one (but not both) of her motions.
      To begin with, the defendant has not objected to the Magistrate Judge's
recommendation that her first motion to dismiss (filing 73) be denied. See filing
94. 28 U.S.C. § 636(b)(1) provides for de novo review only when a party objects
to the magistrate's findings and recommendations. Peretz v. United States, 501
U.S. 923 (1991). The failure to file an objection eliminates not only the need for
de novo review, but any review by the Court. Thomas v. Arn, 474 U.S. 140
(1985); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609 (8th Cir. 2009).
Accordingly, the Court will adopt the Magistrate Judge's findings and
recommendation and deny that motion to dismiss.
      The defendant did object to the recommendation that her second motion
to dismiss (filing 75) be denied. See filing 94. The Court has conducted a de
novo review of the motion to dismiss, pursuant to 28 U.S.C. § 636(b)(1). The
Court concurs in the Magistrate Judge's factual findings, analysis, and
conclusions of law. See filing 90. The Court therefore finds the defendant's
objection to be without merit, and will adopt the Magistrate Judge's findings
and recommendation.


     IT IS ORDERED:


     1.    The Magistrate Judge's findings and recommendation (filing
           90) are adopted.


     2.    The defendant's objection (filing 94) is overruled.


     3.    The defendant's motion to dismiss (filing 73) is denied.


     4.    The defendant's motion to dismiss (filing 75) is denied.


     Dated this 22nd day of August, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                     -2-
